Exhibit EXECUTION COPY AGREEMENT AND PLAN OF MERGER DATED AS OF APRIL 23, 2008 AMONG LIBERTY MUTUAL INSURANCE COMPANY, BIG APPLE MERGER CORPORATION AND SAFECO CORPORATION TABLE OF CONTENTS Page ARTICLE I THE MERGER; CERTAIN RELATED MATTERS Section 1.1 The Merger 1 Section 1.2 Closing; Effective Time 1 Section 1.3 Effects of the Merger 2 Section 1.4 Articles of Incorporation; Bylaws 2 Section 1.5 Directors and Officers of Surviving Corporation 2 Section 1.6 Effect on Capital Stock 2 Section 1.7 Treatment of Options and Other Company Equity Awards 3 Section 1.8 Certain Adjustments 3 Section 1.9 Dissenting Shares 4 ARTICLE II PAYMENT AND EXCHANGE OF CERTIFICATES; WITHHOLDING Section 2.1 Payment and Exchange of Certificates 4 Section 2.2 Withholding Rights 6 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1 Corporate Existence and Power 7 Section 3.2 Corporate Authorization 7 Section 3.3 Governmental Authorization 8 Section 3.4 Non-Contravention 9 Section 3.5 Capitalization 9 Section 3.6 Subsidiaries 10 Section 3.7 [Reserved] 10 Section 3.8 Company SEC Filings, etc. 10 Section 3.9 Company Financial Statements 11 Section 3.10 Company SAP Statements 12 Section 3.11 Information Supplied 12 Section 3.12 Absence of Certain Changes or Events 12 Section 3.13 No Undisclosed Material Liabilities 12 Section 3.14 Compliance with Laws 13 Section 3.15 Litigation 13 Section 3.16 Insurance Matters 14 Section 3.17 Policy Reserves 15 Section 3.18 Title to Properties; Absence of Liens 16 Section 3.19 Opinion of Financial Advisor 16 Section 3.20 Taxes 16 Section 3.21 Employee Benefit Plans and Related Matters; ERISA 17 Section 3.22 Employees, Labor Matters 19 i Section 3.23 Environmental Matters 19 Section 3.24 Intellectual Property 19 Section 3.25 Material Contracts 20 Section 3.26 Brokers and Finders' Fees 20 Section 3.27 No Other Representations and Warranties; Disclaimer 20 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB Section 4.1 Corporate Existence and Power 21 Section 4.2 Corporate Authorization 21 Section 4.3 Governmental Authorization 22 Section 4.4 Non-Contravention 23 Section 4.5 Capitalization; Interim Operations of Merger Sub 23 Section 4.6 Information Supplied 23 Section 4.7 Compliance with Laws 23 Section 4.8 Litigation 24 Section 4.9 Brokers and Finders' Fees 24 Section 4.10 Financing 25 Section 4.11 Interested Shareholder 25 Section 4.12 No Other Representations and Warranties; Disclaimer 25 ARTICLE V CONDUCT OF BUSINESS Section 5.1 Conduct of Business by the Company 26 Section 5.2 Conduct of Business by Parent 30 ARTICLE VI ADDITIONAL AGREEMENTS Section 6.1 Preparation of the Proxy Statement 30 Section 6.2 Shareholders Meeting; Company Board Recommendation 31 Section 6.3 No Solicitation 31 Section 6.4 Access to Information 35 Section 6.5 Reasonable Best Efforts 35 Section 6.6 Employee Matters 37 Section 6.7 Expenses 40 Section 6.8 Transfer Taxes 40 Section 6.9 Directors' and Officers' Indemnification and Insurance 40 Section 6.10 Public Announcements 42 Section 6.11 Notification 42 Section 6.12 State Takeover Laws 43 Section 6.13 Section 16(b) 43 Section 6.14 Delisting 43 Section 6.15 Principal Executive Offices of the Surviving Corporation 43 Section 6.16 Community Commitments 43 ii Section 6.17 Branding 44 Section 6.18 Agency Force 44 ARTICLE VII CONDITIONS Section 7.1 Conditions to Each Party's Obligation to Effect the Merger 44 Section 7.2 Conditions to Obligations of Parent and Merger Sub 44 Section 7.3 Conditions to Obligations of the Company 45 Section 7.4 Frustration of Closing Conditions 46 ARTICLE VIII TERMINATION AND AMENDMENT Section 8.1 Termination 46 Section 8.2 Effect of Termination 48 Section 8.3 Termination Fee 48 Section 8.4 Procedure for Termination 50 ARTICLE IX GENERAL PROVISIONS Section 9.1 Non-Survival of Representations, Warranties, Covenants and Agreements 50 Section 9.2 Notices 50 Section 9.3 Interpretation 52 Section 9.4 Counterparts; Effectiveness 52 Section 9.5 Entire Agreement; No Third Party Beneficiaries 52 Section 9.6 Severability 53 Section 9.7 Assignment 53 Section 9.8 Amendment 53 Section 9.9 Extension; Waiver 54 Section 9.10 Governing Law and Venue; Waiver Of Jury Trial 54 Section 9.11 Specific Performance 55 Section 9.12 Definitions 55 iii This AGREEMENT AND PLAN OF MERGER, dated as of April 23, 2008 (this "Agreement"), is by and among LIBERTY MUTUAL INSURANCE COMPANY, a Massachusetts stock insurance company ("Parent"), BIG APPLE MERGER CORPORATION, a Washington corporation and a wholly owned subsidiary of Parent ("Merger Sub"), and SAFECO CORPORATION, a Washington corporation (the "Company" and, collectively with Parent and Merger Sub, the "parties"). RECITALS WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the Company have approved and declared advisable this Agreement and the merger of Merger Sub with and into the Company (the "Merger"), upon the terms and subject to the conditions set forth in this Agreement;and WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the Company have determined that it is in the best interests of their respective companies and shareholders to consummate the Merger upon the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing and the representations, warranties, covenants and agreements set forth in this Agreement, and intending to be legally bound hereby, the parties hereby agree as follows: ARTICLE I THE MERGER; CERTAIN RELATED MATTERS Section 1.1 The Merger.Upon the terms and subject to the conditions set forth in this Agreement and in accordance with the WBCA, at the Effective Time, Merger Sub shall be merged with and into the Company.As a result of the Merger, the separate corporate existence of Merger Sub will cease and the Company will continue under the name "Safeco Corporation" as the surviving corporation of the Merger under the WBCA (the "Surviving Corporation"). Section 1.2 Closing; Effective Time.Subject to the provisions of Article VII, the closing of the Merger (the "Closing") will take place at 10:00 a.m., New York City time, on the second Business Day after the satisfaction or, to the extent permitted by Law, waiver of the conditions set forth in Article VII (excluding conditions that, by their terms, cannot be satisfied until the Closing, but the Closing shall be subject to the satisfaction or, to the extent permitted by Law, waiver of those conditions), at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York, unless another time, date or place is agreed to in writing by the parties.The date on which the Closing actually occurs is hereinafter referred to as the "Closing Date."Prior to the Closing, Parent shall prepare in consultation with the Company, and on the Closing Date the Surviving Corporation shall cause the Merger to be consummated by filing, the articles of merger (the "Articles of Merger") with the Secretary of State of the State of Washington, in such form as required by, and executed in accordance with, the relevant provisions of the WBCA (the date and time of the filing of the Articles of Merger with the Secretary of State of the State of Washington, or such later time as is specified in the Articles of Merger and as is agreed to by the parties, being the "Effective Time"), and the parties shall make all other filings or recordings required under the WBCA in connection with the Merger. Section 1.3 Effects of the Merger.The Merger shall have the effects set forth in the applicable provisions of the WBCA.Without limiting the generality of the foregoing and subject thereto, at the Effective Time, all the property, rights, privileges, immunities, powers and franchises of the Company and Merger Sub shall vest in the Surviving Corporation and all debts, liabilities and duties of the Company and Merger Sub shall become the debts, liabilities and duties of the Surviving Corporation. Section 1.4 Articles of Incorporation; Bylaws.At the Effective Time, the Restated Articles of Incorporation of the Company shall by virtue of the Merger be amended and restated in their entirety to be identical to the articles of incorporation of Merger Sub as in effect immediately prior to the Effective Time and, as so amended and restated, shall be the articles of incorporation of the Surviving Corporation following the Effective Time until thereafter amended in accordance with their terms and applicable Law; provided, however, that at the Effective Time, Article I of the articles of incorporation of the Surviving Corporation shall be amendedand restated in its entirety to read as follows: "The corporate name of the corporation (hereinafter called the "corporation") is Safeco Corporation."At the Effective Time, the bylaws of Merger Sub, as in effect immediately prior to the Effective Time, shall be the bylaws of the Surviving Corporation and following the Effective Time until thereafter amended in accordance with the Constituent Documents of the Surviving Corporation and applicable Law, except that references to Merger Sub's name shall be replaced by references to "Safeco Corporation."This Section 1.4 shall be subject to the obligations of Parent and the Surviving Corporation under Section Section 1.5 Directors and Officers of Surviving Corporation.As of the Effective Time, each of the directors of the Company shall resign and the directors of Merger Sub, at the Effective Time, shall be the directors of the Surviving Corporation until their successors have been duly elected and qualified or until their earlier death, resignation or removal in accordance with the Constituent Documents of the Surviving Corporation.The officers of the Company, at the Effective Time, shall, from and after the Effective Time, be the officers of the Surviving Corporation until their successors have been duly appointed and qualified or until their earlier death, resignation or removal in accordance with the Constituent Documents of the Surviving Corporation. Section 1.6 Effect on Capital Stock.At the Effective Time, by virtue of the Merger and without any action on the part of Parent, Merger Sub, the Company or the holders of any of the following securities: (a)Each share of common stock of Merger Sub issued and outstanding immediately prior to the Effective Time shall be converted into and become one validly issued, fully paid and nonassessable share of common stock, no par value per share, of the Surviving Corporation. (b)Each share of common stock, no par value per share, of the Company (such shares, collectively, the "Common Stock", and each, a "Company Share") issued and outstanding immediately prior to the Effective Time (other than any shares of Common Stock to be canceled pursuant to Section 1.6(c) and any Dissenting Shares) shall be converted into the right to receive an amount per Company Share (subject to any applicable withholding Tax specified in Section 2.2) equal to $68.25 in cash, without interest (the "Merger Consideration").At the Effective 2 Time, each holder of a certificate theretofore representing any such Company Shares (each, a "Certificate") or non-certificated Company Shares represented by book-entry ("Book-Entry Shares") shall cease to have any rights with respect thereto, except the right to receive the Merger Consideration upon surrender of such Certificates or Book-Entry Shares in accordance with Section 2.1(c), without interest (subject to any applicable withholding Tax specified in Section 2.2). (c)Each Company Share held in the treasury of the Company, if any, or otherwise owned by Parent or Merger Sub, or owned by any direct or indirect Subsidiary of any such Person (other than Company Shares held in an investment portfolio), in each case immediately prior to the Effective Time, shall automatically be canceled and retired and cease to exist without any conversion thereof and no consideration shall be paid in exchange therefor. Section 1.7 Treatment of Options and Other Company Equity Awards. (a)Prior to the Effective Time, the Board of Directors of the Company or the appropriate Board committee shall adopt a resolution providing that, at the Effective Time, each Option, whether vested or unvested, shall be canceled and extinguished, and the holder thereof will be entitled to receive an amount in cash equal to the product of (i) the excess, if any, of (A) the Merger Consideration over (B) the per share exercise price of such Option, multiplied by (ii) the number of Shares subject to such Option (which amount shall be subject to any applicable withholding Tax specified in Section 2.2).All payments with respect to canceled Options shall be made by the Exchange Agent promptly after the Effective Time (but in no event later than three (3) Business Days after the Effective Time) from funds deposited by Parent to pay such amounts in accordance with Section 2.1.No later than five (5) Business Days prior to the scheduled Closing Date, the Company shall have taken such actions as are necessary to cause each Option then outstanding to be vested and exercisable subject to the consummation of the transactions contemplated by this Agreement. (b)Prior to the Effective Time, the Board of Directors of the Company or the appropriate Board committee shall adopt a resolution providing that, at the Effective Time, each restricted stock right in respect of a Company Share (a "Restricted Stock Right") shall vest in full and be converted into the right to receive the Merger Consideration in respect thereof, without interest (subject to any applicable withholding Tax specified in Section 2.2).The holder of any Restricted Stock Right shall be paid in accordance with Section 2.1(c) an aggregate amount of cash as such holder would have been entitled to receive had such Restricted Stock Right been vested in full immediately prior to the Effective Time. (c)Prior to the Effective Time, the Company shall terminate the Safeco Agency Stock Purchase Plan. Section 1.8 Certain Adjustments.If, between the date of this Agreement and the Effective Time, the Common Stock is changed into a different number of shares or a different class by reason of any reclassification, recapitalization, reorganization, combination or exchange of shares, stock split, reverse stock split or a stock dividend or dividend payable in any other securities or any similar transaction or any transaction having the effect of anyof the foregoing, the Merger Consideration shall be appropriately adjusted to provide to the holders of Common 3 Stock and the holders of Restricted Stock Rights and Options the same economic effect as contemplated by this Agreement prior to such action andas so adjusted shall, from and after the date of such event, be the Merger Consideration. Section 1.9 Dissenting Shares. (a)Notwithstanding anything in this Agreement to the contrary, no shares of Common Stock issued and outstanding immediately prior to the Effective Time, the holder of which (i) has not voted in favor of the Merger or consented thereto in writing, (ii) has demanded its rights to be paid the fair value of such Company Shares in accordance with Section 23B.13 of the WBCA and (iii) has not effectively withdrawn or lost its rights to be paid the fair value of such Company Shares ("Dissenting Shares") shall be converted into or represent a right to receive the Merger Consideration.By virtue of the Merger, all Dissenting Shares shall be cancelled and shall cease to exist and shall represent the right to receive only those rights provided under Section 23B.13 of the WBCA.From and after the Effective Time, a holder of Dissenting Shares shall not be entitled to exercise any of the voting rights or other rights of a shareholder, member or equity owner of the Surviving Corporation. (b)Notwithstanding the provisions of this Section 1.9, if any holder of shares of Common Stock for which such holder has demanded dissenters' rights shall effectively withdraw or lose (through failure to perfect or otherwise) the right to dissent or its dissenters' rights, then, as of the later of the Effective Time and the occurrence of such event, such holder's shares of Common Stock shall no longer be Dissenting Shares and shall automatically be converted into and represent only the right to receive the Merger Consideration, without any interest thereon and subject to any applicable withholding Taxes specified in Section 2.2. (c)The Company shall give Parent (i) prompt written notice of any notice received by the Company of any shareholder's intent to demand the fair value of any shares of Common Stock, any demand received by the Company for payment of the fair value of any Common Stock, withdrawals of such demands, and any other instruments served pursuant to Section 23B.13 of the WBCA and received by the Company which relate to any such demand for dissenters' rights and (ii) the opportunity to reasonably participate in negotiations and proceedings with respect to demands for dissenters' rights under Section 23B.13 of the WBCA.Unless required by applicable Law or Order, the Company will not, except with the prior written consent of Parent (such consent not to be unreasonably withheld, conditioned or delayed), make any payment with respect to demands for dissenters' rights or offer to settle or settle any such demands. ARTICLE II PAYMENT AND EXCHANGE OF CERTIFICATES; WITHHOLDING Section 2.1 Payment and Exchange of Certificates. (a)Following the date of this Agreement and in any event not less than five (5) Business Days prior to the mailing of the Proxy Statement to the shareholders of the Company, Parent shall designate a bank or trust company reasonably acceptable to the Company to act as exchange agent (the "Exchange Agent") for purposes of, among other things, paying the Merger 4 Consideration.At or prior to the Effective Time, Parent shall deposit with the Exchange Agent, for the benefit of the holders of Certificates, Book-Entry Shares, Options and Restricted Stock Rights,cash in an amount sufficient to pay the aggregate Merger Consideration to which all holders of Company Shares and Restricted Stock Rightsbecome entitled pursuant to Article I and the aggregate payments to which all holders of Options become entitled pursuant to Article I (the "Aggregate Merger Consideration") (the Aggregate Merger Consideration, and any proceeds thereof being hereinafter referred to as the "Exchange Fund"). (b)The Exchange Agent shall invest the cash included in the Exchange Fund as directed in writing by Parent in (i) direct obligations of the United
